Citation Nr: 0004989	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits under Section 156 of Public Law 97- 
377, the Restored Entitlement Program for Survivors (REPS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1957, and he died in June 1993.  The appellant is 
the surviving spouse of the deceased veteran.

This cases comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

A threshold or intertwined issue in this case for REPS 
benefits is whether the veteran died of a disability incurred 
in or aggravated during active duty prior to August 13, 1981.  
In this regard, the Board notes that a July 1993 rating 
decision denied service connection for the cause of the 
veteran's death.  The appellant did not appeal that decision.  
However, she subsequently filed a claim for REPS benefits in 
April 1998, and in her notice of disagreement to the denial 
of that claim, see Statement in Support of Claim, VA Form 21-
4138, dated May 6, 1998, she clearly indicated that she 
believed her husband's death was secondary to his service-
connected disabilities (psoriasis, rated 80 percent 
disabling; loss of use of the right hand, rated 70 percent 
disabling, and a nervous disorder, rated 10 percent 
disabling).  Rather than construing this statement as an 
untimely notice of disagreement to the July 1993 rating 
decision, the Board will construe her statements as a request 
to reopen the previously denied claim for service connection 
for the cause of the veteran's death.  Given the intertwined 
relationship between a determination concerning the cause of 
the veteran's death, and more specifically, the date of onset 
of the disability which caused the veteran's death, and the 
claim for REPS benefits, the Board believes that this matter 
should be addressed prior to a decision on the appellant's 
claim for REPS benefits.  Therefore, in order to give the 
appellant every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is desirable.

Accordingly, this case is REMANDED for the following action:

1.  The RO must develop and adjudicate 
the appellant's claim to reopen a 
previously denied claim for death 
compensation benefits based on service 
connection for the cause of the veteran's 
death.  All contentions, arguments, and 
theories of entitlement should be fully 
addressed by the RO, to include the 
initial threshold matter of whether there 
is new and material evidence to reopen 
the claim under the standard announced in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Notice of the RO's decision 
regarding this claim, to include notice 
of appellate rights attaching thereto if 
the decision is in any way adverse to the 
appellant, should be furnished in 
accordance with established claims 
processing procedures.

Regardless of the outcome, this issue 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed, including the 
timely filing of a notice of 
disagreement, furnishing of a statement 
of the case, and perfection of the appeal 
with the timely filing of a substantive 
appeal.

2.  After completion of the above, the RO 
must readjudicate the appellant's claim 
for REPS benefits, with consideration 
given to all of the evidence and 
adjudicative dispositions of record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

